UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1382



DENA BOWERS,

                                             Plaintiff - Appellant,

           versus


NAT SCURRY, in his official and individual
capacity;   LUCINDA   CHILDS-WHITE, in her
official and individual capacity,

                                            Defendants - Appellees,

           and


UNIVERSITY OF VIRGINIA, by its Rector and
Visitors; LEONARD SANDRIDGE, in his official
capacity as executive vice president and chief
operating officer of the University of
Virginia, and in his individual capacity; YOKE
SAN REYNOLDS, in her official capacity as
chief financial officer of the University of
Virginia, and in her individual capacity,

                                                         Defendants.




Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:06-cv-00041-nkm)


Argued:   March 19, 2008                      Decided:   May 2, 2008
Before DUNCAN, Circuit Judge, HAMILTON, Senior Circuit Judge, and
William L. OSTEEN, Jr., United States District Judge for the Middle
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Deborah Chasen Wyatt, WYATT & ARMSTRONG, P.L.C.,
Charlottesville, Virginia, for Appellant. Richard Croswell Kast,
UNIVERSITY OF VIRGINIA, Charlottesville, Virginia, for Appellees.
ON BRIEF: Paul J. Forch, General Counsel and Special Assistant
Attorney General, Margaret A. Browne, Barry T. Meek, UNIVERSITY OF
VIRGINIA, Office of General Counsel, Charlottesville, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Dena Bowers (“Bowers”), a former employee of the University of

Virginia (“University”) Human Resources division, brought this

action against the school and various University officials after

she was fired for using her University email account to disseminate

information regarding the potential impact on University employees

of pending salary restructuring, and for her refusal to assist in

the University’s investigation into the source of that information.

The   district   court   granted   summary   judgment   in   favor   of   the

University and its officials, and this appeal followed.              For the

reasons that follow, we affirm.



                                    I.

      In reviewing the granting of a motion for summary judgment, we

view the facts in the light most favorable to the non-moving party,

here, Bowers. See Holland v. Washington Homes, Inc., 487 F.3d 208,

213 (4th Cir. 2007).

      At the time of the events in question, the University of

Virginia was supporting legislation that would allow it greater

autonomy in the area of human resources. Bowers, while employed at

the University, sent an email message to a colleague using her

University email account and bearing a signature stamp identifying




                                     3
her as a University Human Resources employee.1                  Attached to the

message were documents and charts that Bowers had received during

a meeting of the local chapter of the National Association for the

Advancement of Colored People (“NAACP”). The attachments purported

to   portray       the   likely   results    of    the   salary    restructuring

initiatives (or “decentralization”), and reflected the NAACP’s

opposition to the pending legislation supported by the University.

The attachments consisted of four separate documents with different

file names. Although the first attachment had a cover page stating

that it was prepared by the local chapter of the NAACP, there was

no similar cover on the remaining three attachments.

     After receiving the email and attachments, the colleague

sought and received Bowers’s permission to forward them to an

unknown number of University employees.                  Neal Grandy, one such

second-tier recipient, forwarded the email and attachments on anew,

with the following note: “You might want to pass this along, as it

seems    HR   is    circulating   this   (and     Dena   Bowers,   who   did   the

breakdown for HR, said it was okay to forward.)               This appears to be

the compensation package we’ll be getting with decentralization.

It does not seem to be good news.”                J.A. 106.    As that employee

subsequently testified, “I did not know Ms. Bowers, but noted that



     1
      The Commonwealth of Virginia maintained an internet use
policy that required employees to identify personal communications
sent from Commonwealth systems as personal, to prevent them from
being viewed as official communications. J.A. 635.

                                         4
from    her    original     e-mail      that      she    was     an    employee     of   the

University’s Human Resources, or ‘HR’ division, so I assumed that

the    information         she    had     sent       was    HR        information     about

restructuring.”       J.A. 105.         Another recipient forwarded the email

to a Listserv of University staff.                      Shortly thereafter, Grandy

began to receive questions and expressions of concern.                          J.A. 106.

       When Bowers learned that some recipients had perceived her

email as official correspondence, she made an effort to clarify

that the attachments were from the NAACP, not the University Human

Resources office.          She communicated as much to the colleague to

whom she had originally sent the email, and in response to a

request       from   another      one    of    the      recipients,       stressing      the

distinction between sending the message and attachments “in [her]

capacity as an NAACP member” instead of as a University employee.

J.A. 240-41; see also J.A. 106.

       Several days after Bowers sent the email noted above, she

spoke by telephone with appellees Lucinda Childs-White (“Childs-

White”) and Nat Scurry (“Scurry”), two of Bowers’s supervisors, and

appellee      Yoke   San    Reynolds     (“Reynolds”),           the    chief   financial

officer of the University, among others. Reynolds told Bowers that

her    email    contained        significant      inaccuracies          and   had   caused

confusion and disruption in the workplace.                     Reynolds asked several

questions of Bowers, including to whom she sent the information,

and where it originated.            Bowers answered some of the questions,


                                              5
but refused to explain where the information used to create the

NAACP documents came from; she maintained that the University had

no right to demand that information.2

     The day after this telephone conversation, Bowers met with

Scurry and Childs-White for a “predetermination meeting,” J.A. 142-

43, to decide whether Bowers’s conduct warranted disciplinary

action.      Scurry     and   Childs-White    again     met   with   Bowers

approximately one month later, on November 17th, 2005, in what

Childs-White characterized as a “second predetermination meeting.”

J.A. 143-44.   At that point, Bowers was placed on paid leave until

November 22nd.     Bowers was told that a third meeting would take

place on November 22nd, at which Bowers would have an opportunity

to “present a defense.”        J.A. 238.     According to Bowers, and

accepted as true for purposes of our review, on the day before the

hearing Bowers asked Scurry to specify the charges against her, but

Scurry    failed   to   respond.     That    evening,    however,    Bowers

acknowledged receiving “information indirectly and from a totally

different source concerning at least the nature of the alleged

charges being leveled against her, although the information was

still highly non-specific.”        J.A. 17 (Compl. ¶ 40).            At the

conclusion of the meeting on the 22nd, the University terminated



     2
      Bowers later claimed to have received certain salary
information from Aretha Spears, a medical center employee. J.A.
605. However, Spears testified that she did not give Bowers any
such information. J.A. 194.

                                    6
Bowers’s employment.       The reasons given for the termination were

Bowers’s distribution of the email and her refusal to provide

assistance     in   identifying    the    source    of   what     the   University

identified     as    the   substantively         inaccurate     information       it

contained.



                                        II.

     Bowers filed this action in Virginia state court, alleging

violations of her First Amendment rights of free speech and free

association, a denial of her due process rights, and state law

claims.   The defendants removed the case to federal court.                      The

district court dismissed the state law claims and Bowers’s due

process   claim     insofar   as   it    alleged    that    she    had   received

inadequate notice before the University terminated her employment.

Following discovery, the district court granted summary judgment on

all of Bowers’s remaining claims except her due process claim

insofar   as   it   alleged   that      Bowers    had    been   deprived    of    an

opportunity to be heard.          Bowers thereafter waived her remaining

due process claim.

     On appeal, Bowers challenges the district court’s grant of

summary judgment in favor of the University and its officials on

Bowers’s First Amendment claims and the dismissal of Bowers’s due

process claim relating to allegations of inadequate notice.                      We

review these issues de novo.         See Holland, 487 F.3d at 213.


                                         7
                                      A.

      Bowers argues that the email and attachments sent from her

work computer constituted protected speech, and that the University

violated her free speech rights by firing her, in part, for sending

it.   We disagree.

      In Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292

(4th Cir. 2006), this court reiterated the test, first set forth in

McVey v. Stacy, 157 F.3d 271 (4th Cir. 1998), to be used in

analyzing whether a public employee has proven that a retaliatory

action taken by her employer violated her free speech rights:

      First, the public employee must have spoken as a citizen,
      not as an employee, on a matter of public concern.
      Second, the employee’s interest in the expression at
      issue must have outweighed the employer’s interest in
      providing effective and efficient services to the public.
      Third, there must have been a sufficient causal nexus
      between the protected speech and the retaliatory
      employment action.

Ridpath,    447   F.3d   at   316   (internal   citations   and    quotations

omitted).

      Under McVey’s second prong, we find that the University’s

“interest in providing effective and efficient services to the

public” strongly outweighs Bowers’s “interest in the expression at

issue.”    Id.    Bowers violated a state policy limiting the sending

of personal email from state accounts and computers.              This policy

bolstered the University’s attempts to manage the dissemination of

information from University accounts and computers, part of its

broader attempt to provide “effective and efficient services to the

                                       8
public,” id.3    Bowers’s interest in the expression at issue, while

not   insubstantial,    fails   to   tilt   the   balance   in   her   favor.

Accordingly, we hold that Bowers’s speech was not entitled to First

Amendment protection under McVey’s second prong.            McVey, 157 F.3d

at 277; Ridpath, 447 F.3d at 316.

                                     B.

      Bowers next claims that the University violated her First

Amendment rights by discharging her, in part, for refusing to

answer    her   supervisors’    questions    about   the    source     of   the

information contained in the attachments. She argues that this was

tantamount to retaliating against her for her association with the

NAACP.    The district court agreed, but held that the right at issue

was   not    “clearly   established,”       and   that,     therefore,      the

University’s action was protected by qualified immunity.             See Conn

v. Gabbert, 526 U.S. 286, 290 (1999) (“[A] court must first

determine whether the plaintiff has alleged the deprivation of an

actual constitutional right at all, and if so, proceed to determine



      3
      The University’s interest in providing effective and
efficient services to the public was severely hampered in this case
by Bowers’s actions. The inclusion of Bowers’s title--“UVA Human
Resources Recruiter”--gave recipients of her message the mistaken
impression that Bowers sent the information as part of her job-
related activity. As a result, the email was likely to, and in
fact did, generate considerable confusion among recipients.
Indeed, one of the University recipients testified that he assumed
that the information came from Bowers in her capacity as a
University Human Resources employee. The confusion generated by
Bowers’s email was not alleviated by the cover sheet accompanying
the first attachment.

                                     9
whether that right was clearly established at the time of the

alleged violation.”).

        We do not reach the “clearly established” prong of qualified

immunity, however, concluding instead that Bowers failed to assert

a viable freedom of association claim as a threshold matter.             It is

not open to debate that the University could not ask Bowers about

NAACP membership information.         See NAACP v. Alabama, 357 U.S. 449,

466 (1958).       That, however, is not what happened here.           Rather,

Bowers was questioned about the source of the compensation and

benefits information the attachments described as being in place at

the University.      Bowers points to no authority, nor are we able to

find any, that would prevent such an inquiry.                On its face, the

information must have originated from the school--not the NAACP--

and the medical center worker from whom Bowers claimed to have

obtained the information denied having provided it to her.                 On

these    facts,    the   University   did    not   violate    Bowers’s   First

Amendment rights in seeking to ascertain the internal source of

what it reasonably believed to be false and potentially harmful

data about its own compensation structure.

                                      C.

     Bowers also argues that the University violated her due

process right to adequate notice.           The University was required to

provide Bowers with timely oral or written notice describing the

nature of the charges and the general evidence against her.               See


                                      10
Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985).

Bowers acknowledges that University officials spoke with her by

telephone and asked her about the email, and that she was provided

a copy of the email.       She attended two in-person meetings with

University    officials   prior   to    her   termination,   at   which   the

contents and the impact of the email were discussed.         It is unclear

what other information about the University’s concerns Bowers

expected.     Under these circumstances, we are compelled to agree

with the district court’s assessment “[t]hat there is simply no

question that [Bowers] was aware of the conduct giving rise to her

dismissal.”    Bowers v. Rector and Visitors of the Univ. of Va., 478

F. Supp. 2d 874, 889 (W.D. Va. 2007).4



                                   III.

     For the foregoing reasons, the judgment of the district court

is

                                                                  AFFIRMED.




     4
      Bowers also asserts that the district court erred in its
finding that Sandridge and Reynolds were not involved in her
firing, and that the court erred in dismissing the University as a
defendant. Bowers also challenges the district court’s striking of
certain emails from evidence for lack of authentication. In light
of our holdings, supra, that Bowers’s email was not protected
speech, that she failed to assert a viable free association claim,
and that her due process rights were not violated, we find it
unnecessary to reach these issues.     We have examined her other
arguments, and find them to be without merit.

                                       11